DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claim 1 is objected to because of the following informalities:  In line 18, the feature, “measured characteristic” lacks a proper antecedent basis.  If the feature is intended to be the same as the performance characteristic, appearing in line 17, consistent terminology must be used.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  In line 5, the word, “memory” appears to be misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-8, 11-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer, U.S. Patent No. 3,507,498, in view of Thaw, Canadian Patent Application No. 3040223.  As to Claim 1, Spencer teaches a curling handle assembly comprising a connector (34) arranged to be inserted into a mounting bore (39)  at the top side of a stone body (stone), Col. 5, ln. 24-29.  Spencer teaches a support body (B) extending outwardly from a top end of the connector and defining a lower contact surface, Col. 3, ln. 50-56.  A handle body (E) may be arranged to be gripped by a hand of a user, Col. 3, ln. 57-58 and Col. 4, ln. 19-21.  Spencer teaches a connector body (11) joined between one end of the handle body and the support body so as to support the handle body in fixed relation to the support body, Col. 4. ln. 11-12.  Spencer is silent as to an electronic assembly.  Thaw teaches a curling handle assembly, page 4, ln. 29-31.  Thaw teaches that an electronic assembly (micro-electro-mechanical system) may be arranged for measuring at least one performance characteristic relating to use of the curling stone and for communicating the measured characteristic externally to a user, page 4, ln. 30 – page 5, ln 4 and page 5, ln. 18-19.  Given that the electronic assembly may be embedded into the handle assembly, it is inherent that a cavity integrally moulded into the handle body exists and receives a portion of the electronic assembly therein.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Spencer with an electronic assembly arranged and integrally moulded as claimed and as taught by Thaw, to provide Spencer with capability for remotely monitoring a performance characteristic of a curling stone to yield the predictable result of facilitating the process of evaluating the progress of play.   As to Claim 2, Thaw teaches that the electronic assembly may include a printed circuit board having a memory storing programming instructions thereon and a processor to execute stored instructions, noting downloaded microprocessor firmware, page 9, ln. 10-20.  It is inherent that the claimed electronic assembly components may be received in a cavity, given that the electronic assembly is embedded, and the examiner finds that the cavity may be considered to be an integrally molded main cavity.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Spencer, as modified, with the electronic assembly including the components as claimed and as taught by Thaw, to provide Spencer, as modified, with capability for executing instructions to customize the monitoring of curling stone performance.  Spencer, as modified, discloses the claimed invention except for arranging the circuit board in a main cavity in a bottom side of the support body.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the embedded circuit board as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).   As to Claim 3, Thaw teaches that the electronic assembly may include an electrode (grip-touch sensor) in electrical communication with conductive coating (paint) on the handle assembly, page 11, ln. 6-10.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Spencer, as modified, with an electrode in electrical communication with a conductive coating, as taught by Thaw, to provide Spencer, as modified, with capability of monitoring the release of a curling stone by a user, to yield the predictable result of facilitating accurate judging of curling events.  Spencer, as modified, discloses the claimed invention except for providing that the electrode may be arranged as an embedded integrally molded component received in a cavity.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the electrode as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.  As to Claim 5, Thaw teaches that an electronic assembly may include an indicator light arranged to communicate a measured characteristic externally of the curling stone, page 11, ln. 10-11.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Spencer, as modified, with an indicator light arranged to communicate a measured characteristic externally of the curling stone, as taught by Thaw, to provide Spencer, as modified with a visually perceptible indication that a measured characteristic has been observed, to yield the predictable result of facilitating the process of monitoring a curling activity.  The examiner finds that it would have been obvious to one of ordinary skill in the art at the effective filing date to provide an indicator bore communicating through the support body in proximity to the connector body from an inner surface of the support body to an outer surface portion of the support body surrounding the indicator light with the indicator light protruding upwardly in relation to the outer surface of the support body, since it was known in the art to place an indicator light in a visible location and to provide a bore for holding an indicator light in electronic communication with power and control connections housed inside the support body.  As to Claim 6, Spencer, as modified, discloses the claimed invention except for providing that the outer surface portion of the support body that surrounds the indicator light may be configured in substantially horizontal orientation.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the outer surface of the support body in substantially horizontal orientation, since it has been held that configuration of parts of an invention is a matter of choice which a person of ordinary skill would have found obvious absent persuasive evidence that a particular claimed configuration was significant,  In re Dailey, 149 USPQ 47 (CCPA 1966).  As to Claim 7, Thaw teaches that the electronic assembly may include a battery associated with the circuit board, page 9, ln. 25-27, indicating the presence of a battery and suggesting that a battery cavity may be integrally molded into the support body, which receives the battery.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Spencer, as modified, with a battery, as taught by Thaw, to provide Spencer, as modified, with a known substitute power source for an electronic assembly.  As to Claim 8, Spencer, as modified, discloses the claimed invention except for providing that the battery may have a cylindrical shape and that the battery cavity is configured such that the battery may be releasable.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the battery with a cylindrical shape and to configure the battery cavity to provide for ready release of the battery, since it has been held that configuration of parts of an invention is a matter of choice which a person of ordinary skill would have found obvious absent persuasive evidence that a particular claimed configuration was significant,  In re Dailey, supra.  As to Claim 11, Spencer teaches that the connector (34) comprises an elongate body arranged to be received within the mounting bore of the stone body so as to span a portion of a height of the stone body between the top side and the bottom, the connector including an internally threaded socket at a bottom end configured to receive a threaded fastener, Col. 5, ln. 24-34.  Spencer, as modified, discloses the claimed invention except for providing that the elongate body may span a majority of the stone height.  It would have been an obvious matter of design choice to lengthen the elongate body to a degree necessary to span a majority of the stone height since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).   As to Claim 12, Spencer teaches a lower contact surface of the support body (B) including an annular portion having annular shape at a location spaced radially outward from the connector, Col. 4, ln. 62-75 and see Figure 4.  The annular portion of the lower contact surface may be arranged to form a first contact of the support body with the top side of the stone body as the support is claimed against the top side, noting spring biased frictional contact under screw tightening, Col. 4, ln. 69-73.  As to Claim 13, Spencer teaches that the annular portion of the lower contact surface may be located adjacent a peripheral edge of the support body (B), see Figures 1 and 4.   As to Claim 14, Spencer teaches that and inwardly spaced portion of the lower contact surface of the support body, about the connector, resiliently flexes when the central portion of the lower contact surface engages the top side of the stone body, Col. 4, ln. 69-72.  As to Claim 15, Spencer teaches stiffening ribs formed on the lower contact surface of the support body, Col. 2, ln. 13-20.  Spencer, as modified, discloses the claimed invention except for providing that the ribs may be arranged to extend radially between the central portion of the lower contact surface and the annular portion of the lower contact surface.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the stiffener ribs to extend radially between the central portion of the lower contact surface and the annular portion of the lower contact surface at circumferentially spaced apart positions about the central portion, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.  As to Claim 18, Thaw teaches that the electronic assembly may include a transmitting antenna arranged to transmit a wireless signal receivable by antennas (first and second magnetic strips) associated with a sheet of ice, page 9, ln, 18, page 8, ln. 4-6 and 17-20.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Spencer, as modified, with a transmitting antenna in the electronic assembly and receiving antennas associated with a sheet of ice and arranged to receive transmitted signals from the electronic assembly, to track the position of a curling stone, as taught by Thaw, to provide Spencer, as modified, with a known substitute configuration for measuring performance characteristics.  Spencer, as modified, discloses the claimed invention except for specifying that the transmitting antenna may be received in the cavity.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the transmitting antenna as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.  As to Claim 19, Spencer, as modified by Thaw, is applied as in Claims 1 and 12, with the same obviousness rationales being found applicable.  As to Claim 20, Spencer is applied as in Claim 14.
 Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer, in view of Thaw, as applied to claims 1 and 3 above, and further in view of Guillemette, Canadian Patent Application No. 3006829.  Spencer, as modified, substantially shows the claimed limitations, as discussed above.  Spencer teaches that the material of the handle may be plastic, Col. 1,ln. 29-31.  Spencer, as modified, teaches that the electrode may be embedded in handle material, as discussed above.  Spencer, as modified, does not specify that the electrode may be embedded in a manner so as to not be removable.  Guillemette teaches a curling stone handle assembly, see Abstract.  An electronic assembly (data-collecting unit) may be embedded in the handle body (13) such that it cannot  be removed (fixedly secured), paragraph 0033.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Spencer, as modified, with an electronic assembly embedded such that it cannot be removed, as taught by Guillemette, to provide Spencer, as modified, with a permanently fixed embedded electrode, to yield the predictable result of improving stability of an electronic component.  The examiner interprets the limitation indicating that the electrode cannot be removed to require that the component is permanently installed and intended to not be removed.  
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer, in view of Thaw, as applied to claim 1 above, and further in view of Xiao, Chinese Patent Application No. 103157262.  Spencer, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 9, Spencer teaches a connector (34) comprising an elongate body arranged to be received within a mounting bore of a stone body, Col. 5, ln. 24-29.  Spencer, as modified, is silent as to a sensor within a portion of the elongate body.  Xiao teaches a curling handle assembly (2), paragraph 0029.  An electronic assembly may include a circuit board with attached sensors, paragraph 0044.  A sensor may be supported proximate a portion of the elongate body (on pot bolt), paragraph 0044.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a sensor proximate the elongate body, as taught by Xiao, to provide Spencer, as modified, with a known substitute configuration for mounting a sensor.  Spencer, as modified, discloses the claimed invention except for arranging the sensor on the adjacent elongate body.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the sensor as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.  As to Claim 10, Xiao teaches that a magnetic sensor (magnetometer) may be placed in a location free from interference from magnetic material (paragraph 0055).  It would have been obvious to one of ordinary skill in the art to provide the magnetometer on the non-ferromagnetic (plastic) elongate body of Spencer, as suggested by Xiao, to provide Spencer, as modified, with a known substitute configuration of the magnetic sensor.  
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer, in view of Thaw, as applied to claim 1 above, and further in view of Maleyko, U.S. Patent No. 5,228,686.  Spencer, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 16, Thaw teaches that an electronic assembly may include a sensor circuit (sensing module), a controller circuit (inertial measurement unit IMU), and a battery, page 9, ln. 10-28.   It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Spencer, as modified, with a sensor circuit, controller circuit, and battery, as taught by Thaw, to provide Spencer, as modified, with an electronic assembly including the components, as claimed to yield the predictable result of facilitating the process of measuring performance characteristics of the stone, collecting performance data, and communicating the data.  Spencer, as modified, does not disclose an interrupt switch and an interrupt key.  Maleyko teaches a sports object (ball) including an electronic assembly (lighted ball) with a battery, Col. 2, ln. 67 – Col. 3, ln. 1.  Maleyko teaches an interrupt switch arranged to selectively interrupt connection of the battery to the electronic assembly, Col. 5, ln. 41-47.  An interrupt key (thin rod-like tool) may be provided and a cavity including a key hole (33) communicating through a ball body from exterior to interior, the key hole being arranged to receive the interrupt key inserted therein such that the key may be movable between an engaged position and a disengaged position relative to the interrupt switch, Col. 5, ln. 49-53.  The interrupt switch may be arranged to interrupt the connection between the battery and the electronic assembly between engaged and disengaged positions, Col. 5, ln. 52-58.  It would have been obvious to one of ordinary skill in the art to provide Spencer, as modified, with an interrupt switch, key hole, and interrupt key, configured as claimed and as taught by Maleyko, to provide Spencer, as modified, with a switch operable from the exterior of the curling stone handle assembly to yield the predictable result of facilitating the process of disengaging the battery from the sensor circuit and controller circuit by operating a recessed switch, to conserve battery power.  As to Claim 17, Maleyko teaches that the interrupt key may be slidably removable from the ball body in the disengaged position and wherein the interrupt switch is arranged to interrupt the connection between the battery and the electronic assembly in the engaged position, Col. 5, ln. 47-58.  The examiner notes that because the switch may be activated when use is ended to disengage, by the same operation, it necessarily follows that the interrupt key has been slidably removed in a disengaged position.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Spencer, as modified, with a slidably removable interrupt key, as taught by Maleyko, to provide Spencer, as modified, with a key operable to interrupt a connection between the battery and controller circuit and sensor circuit, the key being slidably removable, to yield the predictable result of a recessed switch operated by a key which may be removed to produce an unobstructed exterior surface of the curling stone handle assembly. 
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        25 July 2022